Citation Nr: 1512989	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues presently on appeal.  

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Virtual VA file.  

The issue of entitlement to service connection for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection for tinnitus is warranted based on service incurrence.  He maintains that he sustained tinnitus via acoustic trauma while parachuting in service.  He stated that he performed a lot of parachute jumps from airplanes and helicopters.  He related that he had tinnitus on a constant basis in service and thereafter.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during active service was parachute rigger and his secondary MOS was parachute inspector.  Further, the Veteran was awarded a Parachutist Badge.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service.   

Service treatment records show no findings, treatment, or diagnosis in service for tinnitus.  There is no notation that the Veteran reported tinnitus at his separation examination.  

However, the Veteran has reported that he was a parachute rigger and also had a lot of parachute jumps from airplanes and helicopters, exposing him to constant high decibel noise.  During that noise exposure, he wore no hearing protection.  He reported that he first started to experienced symptoms of tinnitus, described as chirping in his ears like the sound of cicadas, while serving in Thailand.  He has reported that he has experienced noise in his ears since that time.  

The Board notes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the appellant competent to testify to symptomatology capable of lay observation); See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the Veteran is competent to report when he first experienced symptoms of tinnitus and that those symptoms have continued since his active service.  Moreover, the Board finds the Veteran credible in this regard.  

The Veteran was afforded a VA audiology evaluation in December 2012.  At that time, he reported that he was Army airborne, exposed to C 130s, and helicopters without hearing protection.  He reportedly related to the examiner that he had constant bilateral tinnitus with onset approximately 20 years prior to the examination.  He described the onset as gradual.  The examiner diagnosed tinnitus and opined that it was less likely as not related to his military service.  In this regard, the examiner noted that a review of the Veteran's service treatment records did not show that he had any abnormal hearing in service, which according to the examiner, suggested the Veteran suffered no damage to the inner ears while in service.  The examiner further noted that based on the Veteran's reported history, his current tinnitus was secondary to his current hearing loss because noise doses associated with hearing loss are likely to be associated with tinnitus.  However, it is important to note that the audiometric test results from the examination were noted to be inconsistent and unreliable and it was advised that they should not be used for rating purposes.  

At his October 2014 Board hearing, the Veteran testified that there were two misstatements in his December 2012 VA audiology evaluation report.  He testified that he had indicated that he had tinnitus and that he had experienced tinnitus for many years, not just 20 years prior to the examination.    

The Board finds that the December 2012 opinion regarding the Veteran's tinnitus is inadequate.  In this regard, there are conflicting statements of record regarding the onset of the Veteran's tinnitus.  Further, the December 2012 VA examiner attributed the Veteran's tinnitus to his recent hearing loss and the claimed late onset of tinnitus (which the Veteran denied).  The examiner did not appear to consider the Veteran's significant exposure to high decibel noise during parachute jumps and working around airplanes and helicopters in active service.  Moreover, she also did not discuss her opinion in light of the findings that the December 2012 audiometric findings were found to be unreliable and inconsistent and should not be used for rating purposes.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma during active service.  The VA medical opinion of record is not a competent opinion against the claim as it does not consider all the pertinent facts and does not provide a complete, thorough, and detailed rationale supporting the conclusions made.  The Veteran has competently and credibly reported tinnitus during service.  He has also credibly asserted a continuity of symptomatology since service.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Entitlement to service connection for tinnitus is granted.  




REMAND

Further development is necessary in the claim for service connection for a left shoulder disability.  

The Veteran has alleged that he has a left shoulder disability as a result of service.  He claims that considerable parachuting and work as parachute rigger, performing repetitive motion when packing parachutes after jumps, is the cause of his left shoulder disability.  

A private examiner opined that the Veteran's left shoulder disability was as likely as not a result of active duty.  There was no rationale initially provided by the private physician.  A month later, the private physician indicated that it was the result of his parachuting in service.  However, the Board finds that the information provided does not constitute an adequate rationale for the conclusion reached.

In light of the Veteran's reports of left shoulder pain during and since service and the private medical evidence of record indicating that his left shoulder disability is a result of his active service; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, attempts should be made to identify and obtain any outstanding treatment records prior to a decision being made on the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file. 

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present left shoulder disability.  The claims file must be reviewed by the examiner and the report should note that review.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether any current left shoulder disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, to include the multiple parachute jumps during service or repetitive motion as a parachute rigger).  

The examiner must provide complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
	Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


